Bussell, C. J.,
concurring specially. Under the authorities cited and others that could be mentioned, I think the evidence was sufficient to establish the venue. I think, too, the fact adverted to by my brother Wade, that Paulk had lost only one cow, coupled with the confession of the defendant that the cow he killed was Paulk’s, established larceny’ as alleged. In the conclusion reached by the court, therefore, I concur, though I am unable to express any opinion as to the extramundane localities referred to, and furthermore I am. unwilling to state that it rests within my judicial knowledge that there are not cows that can be properly denominated as “blue” cows. I do not commit myself to the proposition that a blue cow can be called a black cow, or vice versa, or that the only fundamental basis upon which the designation of blueness depends is- the commingling of black and white hairs. With this cautionary proviso, I fully agree with the decision of the court.